[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                                 MAY 27, 2010
                               No. 09-14439                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                     D. C. Docket No. 09-00029-CR-4-RH


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

MIGUEL ANGEL HUERTA,
a.k.a. Miguel Angel Estrada,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (May 27, 2010)

Before EDMONDSON, CARNES and MARCUS, Circuit Judges.
PER CURIAM:

         Miguel Angel Huerta appeals his 15-month low-end guideline sentence,

after pleading guilty to illegal re-entry after deportation, in violation of 8 U.S.C. §

1326(a) and (b)(1). Huerta concedes that Vega-Castillo* forecloses his argument

that the district court should have considered sentencing disparities between fast-

track and non-fast-track districts when it imposed his sentence. He nevertheless

submits that we wrongly decided Vega-Castillo and asks us to reconsider it en

banc.

         We review de novo the district court’s application and interpretation of the

sentencing guidelines. United States v. Wilks, 464 F.3d 1240, 1242 (11th Cir.

2006). Under our prior precedent rule, a panel of this Court is bound to follow a

prior binding precedent, “unless and until it is overruled by this court en banc or by

the Supreme Court.” United States v. Brown, 342 F.3d 1245, 1246 (11th Cir.

2003).

         Because as a panel we are bound by Vega-Castillo, we affirm.

         AFFIRMED.




         *
        United States v. Vega-Castillo, 540 F.3d 1235 (11th Cir.), rehearing en banc denied,
548 F.3d 980 (11th Cir. 2008), cert denied, ___ U.S. ___, 129 S. Ct. 2825, 174 L. Ed.2d 556
(2009).

                                               2